DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bilderbeek et al. (US 10,287,838) and further in view of Dallas (US 6,595,297).
As concerns claim 9, Van Bilderbeek shows a system comprising: a tubing head (16); a tubing hanger (12) positioned at a location in an axial bore of the tubing head (Fig. 3); a running tool (10) to allow the tubing hanger to be run into the tubing head to the location in the axial bore (Fig. 3); and a gripping device (22) that, when engaged, applies a radially inward compression force that elastically deforms the tubing head inward so as to apply a radial load to the tubing hanger that securely holds the tubing hanger at the location in the axial bore (col 5, In 64 - col 6, In 30; col 7, In 13-24).  Van Bilderbeek discloses the claimed invention except for a snubbing unit coupled to the tubing head to allow the tubing hanger to be snubbed into the tubing head to the location in the axial bore from the snubbing unit.  Dallas teaches a snubbing unit (84, 86) coupled to a tubing head (14) to allow a tubing hanger (82) to be snubbed into the tubing head to a location in an axial bore from the snubbing unit (Fig. 4 & 6).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Van Bilderbeek, as taught by Dallas, to include a snubbing unit for the expected benefit of allowing the tubing hanger to be snubbed into the wellhead housing under pressure.  Thus, one of ordinary skill in the art would have recognized that using a snubbing unit in the system of Van Bilderbeek to allow the tubing hanger to be snubbed into the wellhead housing would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 10, Van Bilderbeek shows wherein the gripping device is fastened to the tubing head (Fig. 3).
As concerns claim 11, the combination discloses the claimed invention except for wherein the gripping device is fastened to the snubbing unit.  It would have been an obvious matter of design choice to have fastened the gripping device to the snubbing unit, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to fastening the gripping device to the wellhead housing.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the gripping device fastened to the wellhead housing because the wellhead housing would still have been capable of being elastically deformed to grip and secure the tubing hanger at the location in the bore of the wellhead housing.  Thus, one of ordinary skill in the art would have recognized that fastening the gripping device to the snubbing unit would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify the combination to obtain the invention as specified in the claim.
As concerns claim 12, Van Bilderbeek shows wherein the gripping device is a clamp (22).
As concerns claim 13, Van Bilderbeek shows wherein the tubing hanger is not landed on a load shoulder in the bore (Fig. 3).
As concerns claim 14, Van Bilderbeek shows wherein the tubing hanger is not secured in the bore with tiedown pins (Fig. 3).
As concerns claim 15, Van Bilderbeek shows a system comprising: a wellhead housing (16), wherein the wellhead housing is a tubing head; a tubing hanger (12) positioned at a location in an axial bore of the wellhead housing (Fig. 3); a running tool (10) to allow the tubing hanger to be run into the wellhead housing to the location in the axial bore (Fig. 3); and a clamp (22) encircling the wellhead housing and the tubing hanger positioned at the location in the axial bore, wherein the clamp is arranged to elastically deform the wellhead housing from a first state that allows the tubing hanger to be snubbed into the wellhead housing to the location in the axial bore without interference from the wellhead housing to a second state in which the wellhead housing grips the tubing hanger in an interference fit that securely holds the tubing hanger at the location in the axial bore (col 5, In 64 - col 6, In 30; col 7, In 13-24).  Van Bilderbeek discloses the claimed invention except for a snubbing unit coupled to the wellhead housing to allow the tubing hanger to be snubbed into the wellhead housing to the location in the axial bore from the snubbing unit.  Dallas teaches a snubbing unit (84, 86) coupled to a wellhead housing (14) to allow a tubing hanger (82) to be snubbed into the wellhead housing to a location in an axial bore from the snubbing unit (Fig. 4 & 6).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Van Bilderbeek, as taught by Dallas, to include a snubbing unit for the expected benefit of allowing the tubing hanger to be snubbed into the wellhead housing under pressure.  Thus, one of ordinary skill in the art would have recognized that using a snubbing unit in the system of Van Bilderbeek to allow the tubing hanger to be snubbed into the wellhead housing would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 16, Van Bilderbeek shows wherein the clamp includes a compression ring (18) positioned to apply a radially inward compression force to elastically deform the wellhead housing from the first state to the second state (col 5, In 64 - col 6, In 30; col 7, In 13-24).
As concerns claim 17, Van Bilderbeek shows wherein the compression ring (18) is a segmented ring (Fig. 3).
As concerns claim 18, Van Bilderbeek shows wherein the segmented ring includes tapered wedges (Fig. 3).
As concerns claim 19, Van Bilderbeek shows wherein the clamp includes fasteners (56) that can be rotated to tighten the clamp and elastically deform the wellhead housing from the first state to the second state (col 5, In 64 - col 6, In 30; col 7, In 13-24; col 9, In 39-57).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bilderbeek et al., in view of Dallas, and further in view of Craycraft (US 11,053,769).
As concerns claim 1, Van Bilderbeek shows a method comprising: running (10) a tubing hanger (12) into a wellhead housing (16), wherein the wellhead housing is a tubing head and running the tubing hanger into the wellhead housing includes: lowering the tubing hanger (12) into a bore of the wellhead housing (16); allowing fluid in the bore of the wellhead housing to pass along an exterior of the tubing hanger to balance fluid pressure above and below the tubing hanger as the tubing hanger is lowered into the bore of the wellhead housing (col 5, In 64 - col 6, In 30; col 7, In 13-24); positioning the tubing hanger at a location in the bore of the wellhead housing (Fig. 3); and elastically deforming the wellhead housing to grip and secure the tubing hanger at the location in the bore of the wellhead housing (col 5, In 64 - col 6, In 30).  Van Bilderbeek discloses the claimed invention except for snubbing the tubing hanger into the wellhead housing from a snubbing unit, wherein snubbing the tubing hanger into the wellhead housing includes: lowering the tubing hanger into a bore of the wellhead housing under pressure.  Dallas teaches snubbing a tubing hanger (32) into a wellhead housing (14) from a snubbing unit (84, 86), wherein snubbing the tubing hanger into the wellhead housing includes: lowering the tubing hanger into a bore of the wellhead housing under pressure (Fig. 4 & 6); and positioning the tubing hanger at a location in the bore of the wellhead housing (Fig. 4 & 6).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Van Bilderbeek, as taught by Dallas, to include a snubbing unit for the expected benefit of allowing the tubing hanger to be snubbed into the wellhead housing under pressure.  Thus, one of ordinary skill in the art would have recognized that using a snubbing unit in the system of Van Bilderbeek to allow the tubing hanger to be snubbed into the wellhead housing would have provided predictable results and a reasonable expectation of success.  The combination of Van Bilderbeek and Dallas discloses the claimed invention except for lowering the tubing hanger into the bore of the wellhead housing under pressure with an obstruction installed in a bore of the tubing hanger to block fluid communication through the bore of the tubing hanger.  Craycraft teaches an obstruction (14) installed in a bore of a tubing hanger (18) to block fluid communication through the bore of the tubing hanger (Fig. 5).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Van Bilderbeek and Dallas, as taught by Craycraft, to include an obstruction installed in the bore of the tubing hanger for the expected benefit of blocking fluid communication through the bore of the tubing hanger, while allowing fluid in the bore of the wellhead housing to pass along an exterior of the tubing hanger to balance fluid pressure above and below the tubing hanger as the tubing hanger is lowered into the bore of the wellhead housing.  Thus, one of ordinary skill in the art would have recognized that installing an obstruction in the bore of the tubing hanger would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 2, Van Bilderbeek shows wherein: lowering the tubing hanger into the bore of the wellhead housing under pressure includes lowering the tubing hanger with at least one seal disposed about the exterior of the tubing hanger into the bore of the wellhead housing under pressure (col 7, In 13-24); and allowing fluid in the bore of the wellhead housing to pass along the exterior of the tubing hanger to balance fluid pressure above and below the tubing hanger as the tubing hanger is lowered into the bore of the wellhead housing includes allowing fluid in the bore of the wellhead housing to pass the at least one seal disposed about the exterior of the tubing hanger (col 5, In 64 - col 6, In 30; col 7, In 13-24).
As concerns claim 3, Van Bilderbeek shows wherein elastically deforming the wellhead housing to grip and secure the tubing hanger at the location in the bore of the wellhead housing includes elastically deforming the wellhead housing to energize the at least one seal and prevent fluid communication past the at least one seal along the exterior of the tubing hanger (col 5, In 64 - col 6, In 30; col 7, In 13-24).
As concerns claim 4, Van Bilderbeek shows wherein positioning the tubing hanger at the location in the bore of the wellhead housing does not include landing the tubing hanger on a load shoulder in the bore of the wellhead housing (Fig. 3).
As concerns claim 5, the combination teaches wherein lowering the tubing hanger into the bore of the wellhead housing under pressure with the obstruction installed in the bore of the tubing hanger includes lowering the tubing hanger into the bore of the wellhead housing under pressure with a backpressure valve (Craycraft: 14) installed in the bore of the tubing hanger (Craycraft: 18).
As concerns claim 6, Van Bilderbeek shows wherein the tubing hanger is run into and secured within the wellhead housing without rotation in the bore (Fig. 3).
As concerns claim 7, Van Bilderbeek shows wherein elastically deforming the wellhead housing to grip and secure the tubing hanger at the location in the bore of the wellhead housing includes using a clamp (22) to apply a compressive force that elastically deforms the wellhead housing (Fig. 3).
As concerns claim 8, the combination teaches coupling the snubbing unit to the wellhead housing (Dallas: Fig. 6).
Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.  In response to applicant's argument that Van Bilderbeek does not teach or suggest a hanger for supporting a tubing and a wellhead housing for supporting the hanger, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The claims do not recite a casing head and a casing hanger in addition to the tubing head and the tubing hanger to differentiate from the wellhead supporting the hanger supporting the tubular member as taught by Van Bilderbeek.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that Van Bilderbeek (Plexus Holdings, PLC) would have been interpreted as teaching or suggesting an outer member supporting an inner member supporting a tubular member, wherein the outer member is a wellhead housing and the inner member is a casing hanger or a tubing hanger, as shown by Hendrie et al. (Plexus Holdings, PLC) (US 2022/0034189) in paragraph 0125, which is provided as evidence.  Thus, Van Bilderbeek teaches or suggests a wellhead supporting a hanger for supporting a tubular member in a wellbore.  Therefore, Van Bilderbeek meets the claim language.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679